DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/21 has been entered.
Receipt of amendment and response dated 06/21/21 is acknowledged.
Claims 8-20 and 25 have been canceled.
New claim 30 has been added. 
Claims 1-7, 21-24 and 26-30 are pending.
Claim 1 has been amended to recite a combination of an aqueous Angelica acutiloba root extract, a supercritical CO2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract, and hydrolyzed pearl extract.

New claim 30 depends from claim 1 and recites “an effective amount of: the aqueous Angelica acutiloba root extract to reduce tyrosinase activity in the skin to whiten the skin and optionally reduce interleukin-6 (IL-6) activity in skin to reduce skin inflammation; the niacinamide to reduce melanin production in melanocytes; the vegetable amino acids from navy bean extract to reduce tyrosinase activity and reduce
melanin production in melanocytes; and the hydrolyzed pearl extract to inhibit matrix metalloprotease-9 (MMP-9)”. 

The following rejection replaces all of the previous rejections and applies to all pending claims including the new claim 30:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-5, 7, 21-24, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION), Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), Ahn Gi et al (KR100860605B1, machine translation provided by ESPACENET) and Florence et al (US20130156873) and Deng et al (EP3269356A1).


Ekoshi teaches an external preparation useful as a cosmetic or external quasi-drug, showing improved whitening effects and preventing effects on stain and freckle, comprising tincture of Angelica acutiloba Kitagawa as an active ingredient (Abstract). 
With respect to the limitation of “aqueous extract of Angelica acutiloba”, Ekoshi teaches an ethanol extract (abstract) and not an aqueous extract, as claimed. 
In this regard, Coreana teaches a cosmetic preparation comprising glycyrrhiza glabra, Cervus elaphus, Lycium chinensis and Angelica acutiloba as effective ingredients, in an amount of 0.0001 to 10 wt%, for promoting collagen biosynthesis, fibroblast proliferation, and skin moisturization and preventing aging of skin (abstract-purpose). Coreana teaches that the composition can be in the form of a cosmetic solution, gel, cream, lotion etc (abstract). Coreana teaches that the extraction of the above can be made through various methods, preferably, water, though Coreana also teaches that other solvents such as ethanol, propanol, acetone etc [para 19]. In paragraph 20, Coreana also teaches that it is obvious to the person skilled in the art that one can use a mixture of dissimilar solvents for extracting herb medicine mixture. Paragraph 35 of Coreana teaches a process of preparing an extract of the herbs, which involves extracting with water. Furthermore, Coreana shows that the herbal composition comprising Angelica acutiloba provides effective cell proliferation in skin fibroblast, skin keratinocyte and collagen synthesis.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an aqueous extract of Angelica acutiloba, instead of an ethanol extract of Angelica acutiloba in the teachings of Ekoshi. One of an ordinary skill in the art would have been motivated to employ aqueous extracts of Angelica acutiloba because Coreana teaches an equivalence of 
Ekoshi and Coreana do not teach the instant claimed a supercritical carbon dioxide extract of Salicornia herbacea.
Kim et al teaches a preparation method of an extract of Salicornia herbacea having highly effective antioxidant and antimicrobial activity, wherein the extraction process involves employing supercritical carbon dioxide (Abstract; paragraphs 1, 2, 0010). In particular, Kim et al teaches that the supercritical carbon dioxide Salicornia herbacea is effective as a skin-whitening agent [0061]. Kim et al teaches that the free radicals damage the skin cellular components leading to skin damage, causes skin wrinkles, oxidation of cellular components, damage to skin pigment cells, accelerating the production of melanin pigments and darkening the skin [paragraphs 6-7]. Kim et al teaches that the general extraction processes such as hot water extraction or solvent extraction result in several drawbacks including loss of the heat sensitive components, whereas a supercritical CO2 extraction  is a fast and a selective extraction method that is of low cost, non-toxic and eco-friendly method [0009]. The extraction method with supercritical CO2 is described in [paragraphs 12-31]. 
Regarding claim 7, Ekoshi teaches that the external preparation is used in the form of an ordinary cosmetic such as lotion, pack milky lotion, cream, etc., or in the form of external quasi-drug such as ointment, lotion, liniment, emulsion (Abstract). Kim et al also teaches the topical skin preparation composition be prepared in various forms, for example emulsions, lotions, creams (water-in-oil, water-in-oil, multiphase), solutions, 
 Kim et al teaches a composition comprising supercritical CO2 extract of Salicornia herbacea in the form of lotion, cream, gel, emulsion etc [ para 68] and thus meet instant claim 7 limitation. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to formulate the compositions as above to be an emulsion, lotion, cream, etc., because such was contemplated by both references Ekoshi and Kim. Therefore, it would have been within the purview of a skilled artisan to prepare a known skin care composition (skin whitening composition) in any suitable skin care formulation such as a gel, cream or a lotion with an expectation to yield predictable results.
	Ekoshi, Kim et al and Coreana fail to teach niacinamide (claim 1) and 0.001 to 1% niacinamide by weight of the composition (claim 2 and 21).
Ahn Gi et al (‘605B1) teach a cosmetic composition containing pinus strobus bark extract and niacinamide as active ingredients for skin whitening and antioxidant (Abstract), comprising from 0.005 to 50.0% by weight of niacinamide (claim1). Ahn describes that niacinamide reduces pigmentation of skin by inhibiting melanosomes (page 4) and provides a synergistic effect (pages 7 & 10) when combined with other skin whitening substances such as pine bark extract (inhibits tyrosinase). 
Ekoshi, Kim et al and Coreana fail to teach the claimed sodium ascorbyl phosphate and/or ascorbyl glucoside, the amounts of 0.001 to 2% sodium ascorbyl phosphate and/or ascorbyl glucoside by weight of the composition, 0.001 to 1%  by weight of the composition, and 0.001 to 1% hydrolyzed pearl extract by weight of the composition, instant claims 4, 23, 24 and 26.  
Florence et al teach a composition and methods for whitening skin or for evening of skin tone comprising dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (Abstract). Said composition includes 1 to 5% w/w of dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (claim 20). Said composition can also include 1.0% to 3.0% by weight of ascorbyl glucoside (0015), and thus meet instant claims 3-4 and 23. 
Florence et al do not teach the limitation 0.001 to 1% hydrolyzed pearl extract by weight of the composition and thus meet claims 24 and 26.
Deng et al teach a cosmetic composition for whitening skin comprising pearl powder, glycyrrhiza glabra aqueous solution; hydrolyzed conchiolin protein and pea extract (Abstract). Comprising 0 to 30% pearl powder and 0 to 10 % pearl extract. 
Florence et al teach ascorbyl glucoside as a skin-lightening agent (0086). Florence also specifically teach that this composition can inhibit melanogenesis in a skin cell, inhibiting tyrosinase or tyrosinase synthesis in a skin cell, or inhibiting melanin transport to keratinocytes in a skin cell (0016). Deng et al specifically teach pearl powder can inhibit the activity of tyrosinase remarkably (0016) and the pearl extract and its amino acids can promote the growth of skin cells, inhibit tyrosinase from promoting the formation of melanin activity (0017).
None of the references above cited references i.e., Ekoshi, Cornea, Kim, Ahn, Florence or Deng teach the claimed combination of Angelica acutiloba extract, 2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract and hydrolyzed pearl extract.
However, each of the references teach the skin care composition for achieving the same result i.e., for skin whitening, anti-aging effects, skin tone, promoting collagen biosynthesis, fibroblast proliferation, skin moisturizing and preventing skin damage from oxygen free radicals, thus constituting analogous art. Further, Ahn teaches combination of skin care active agents for skin whitening i.e., niacinamide and pinus strobus, for providing synergistic effects. Hence, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine known skin care components to form another skin care formulation. One skilled in the art would be motivated to combine the teachings of Ekoshi, Cornea, Kim, Ahn, Florence and Deng to arrive at the claimed combination (Angelica acutiloba root extract, supercritical CO2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract and hydrolyzed pearl extract) with an expectation to provide a synergistic effect in skin whitening and also provide skin moisturizing. While the above references do not recite increased expression of aquaporin 3 or the inhibiting matrix metalloprotease-9 in the skin, as claimed (claim 1 and 30 respectively), the combination of references teach all of the claimed active agents and for treating skin to achieve the same effect. Hence, one of an ordinary skill in the art would have expected to see the claimed increase in aquaporin 3 expression in the skin upon topical application of the resulting composition. Similarly, for claim 3, 24 and the newly added claim 30, the cited prior art teaches the claimed ingredients and also for skin whitening. 
Regarding claim 2 and 21, Ekoshi also teaches the external preparation contains the active ingredient (i.e. Angelica Acutiloba Kitagawa) in the range of 0.01 to 10%, preferably 0.1 to 5.0% in the case of cosmetics (0001).
For claims 2, 21 and 29, Kim et al teaches that the composition additionally contains carrier components in amounts ranging from 1% to 99.99%, preferably 90% to 99.99% [para 70]. Further, para 98 (table 2) teaches a concentration range of 62.5 micrograms/ml to 1 mg/ml and shows increased antioxidant activity with increased concentration. Paragraph 106 shows increasing (0.0001% to 0.01%) weight of the S. herbacea extract associated with increasing cell rearing effect. 
Regarding the claimed amount of the Angelica acutiloba root extract and the supercritical CO2 Salicornia herbacea extract (explained above), both Kim and Ekoshi teach overlapping amounts of the specifically instant claimed plant extracts. Regarding the claimed amount of the niacinamide of claim 22, Ahn Gi et al (‘605B1) teach an overlapping amount and therefore one would reasonably expect the external skin care formulation to be therapeutically effective. Regarding the claimed amount of ascorbyl glucoside, navy bean and pearl extract (claim 4, 23 and 26) both Florence et al and Deng et al teach overlapping amounts and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. Therefore, one would reasonably expect the external skin care formulation to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Further, for claim 5, Florence et al teach that the composition also include at least 50, 60, 70, 80, or 90% by weight of water [0015]. One skilled in the art would have been further able to include 50-90% of water, as suggested by Florence, depending on the final composition such as a water-in-oil emulsion or oil-in-water emulsion, silicone-in-oil emulsions etc. Florence et al teach an overlapping amount and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. see MPEP 2144.05.

2.	Claims 6, 27 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION), Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), Ahn Gi et al (KR100860605B1, machine translation provided by ESPACENET) and Florence et al (US20130156873) and Deng et al (EP3269356A1), as applied to claims 1-5, 7, 21-24, 26, 29 and 30, and further in view of Gan et al (US2015250709).

	Instant claim 6 recites glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2-hexanediol and dimethicone. 

None of the Ekoshi (JPS6322508A), Coreana, Kim and Ahn Gi et al reference teach the limitations wherein the composition further comprises Opuntia tuna fruit extract and 0.0001 to 0.015% Opuntia tuna fruit extract by weight of the composition.
Although both Ekoshi and Coreana teach glycerin and butylene glycol in their formulations neither reference teach wherein the composition further comprises glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2- hexanediol, and dimethicone.
Ahn Gi et al (‘605B1), discussed above, specifically teach a nourishing cream (formulation example 2) containing glycerin, 1, 3-butylene glycol, Caprylic / Capric Triglycerides and dimethicone (page 11-12), but do not teach either acrylates/C10-30 alkyl acrylate crosspolymer or 1, 2-hexanediol.
Gan et al teaches skin lightening compositions comprising an effective and natural alternative to lighten skin, reduce the appearance of uneven skin tone, and/or treat melasmic skin [0008] wherein the composition include a combination of natural ingredients such as Leontopidum alpinu extract, Halidrys siliquosa extract, vegetable amino acids, niacinamide, hexyresorcinol, Pinus pinaster extract, Betula alba extract, Albizia julibrissin bark extract, hydrolyzed Candida saitoana extract, Lentinus edodes mycelium extract, and/or Opuntia fruit extract [0008, 0058]. Gan teach also teach a specific serum formulation (0129 Table 5) containing glycerin, butylene glycol, acrylates/C10-30 alkyl acrylate crosspolymer, 1, 2-hexanediol and dimethicone. Gan et al teach a topical skin lightening composition including Opuntia tuna fruit extract (claim 5), wherein the composition comprises 0.0001 to 0.015 % by weight of Opuntia tuna 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the formulation of Ekoshi (modified by Kim et al, Coreana, Florence, Deng and Ahn) by incorporating the claimed amounts of Opuntia extract as a skin whitening agent and further include Caprylic / Capric Triglycerides, dimethicone, acrylates/C10-30 alkyl acrylate crosspolymer and 1, 2-hexanediol as suitable carrier in the cosmetic composition of Ekoshi. It would have been obvious for one skilled in the art to combine because Ahn and Gan teaches the claimed ingredients of claim 6 as suitable cosmetic carrier ingredients and opuntia extract as a suitable skin whitening agent. One skilled in the art would have further expected an increase the synergy in skin whitening and skin moisturizing effects by adding opuntia extract. 

Response to Arguments
Applicant's arguments and the Declaration of Dr. Shona Burkes-Henderson under 37 CFR 1.132 filed 06/21/21 have been fully considered but they are not persuasive. 
Applicants state that the Declaration under 37 CFR 1.132 provides clinical study data to show that the moisturization provided by instant composition is better than a comparative moisturizer product (Table 1 and 2). Applicants state that the instant compositions (Moisturizing cream and Moisturizing lotion) provide effective (186%  Leontopodium alpinum extract, 0.3% algae extract and 0.3% vegetable amino acids from navy bean) shows only 27% improvement in skin moisturizing whereas “moisturizing cream” and “moisturizing lotion” provides 73% and 79% improvement. The declaration states that the high moisturizing effect shown with the instant combination of active agents is not expected.
Further, Applicants argue (Remarks dated 6/21/21) the cited references individually or in combination fail to teach the claimed composition for skin moisturization. Applicants refer to the Declaration of Dr. Shona Burkes-Henderson to argue unexpected moisturizing effect and argue that 1% Saliporione-8 (supercritical CO2 extraction of Salicornia herbacea) stimulated aquaporin-3 expression by 30%, which increases skin moisturization. Applicants argue that claims 2-6, 22-24, 26-28 and new claim 30 are not obvious for the same reasons as applied to claim 1 and hence instant claims are allowable.
Applicants’ arguments regarding the results presented in the above examples have been considered but not found persuasive because the combination of references cited (Ekoshi, Coreana, Kim, Ahn, Florence and Deng) teach all of the claimed components in skin treatment composition for skin whitening as well as skin moisturizing. Coreana teaches Angelica acutiloba for skin moisturization; Kim teaches supercritical CO2 extraction of Salicornia herbacea contributes prevents skin damage (such as skin wrinkles, skin pigment, skin darkening etc) due to oxygen free radicals; Ahn teaches niacinamide for skin whitening and antioxidant activity, inhibits melanin 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM (9am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611